Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 1 of 52   1


                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
  * * * * * * * * * * * * * * * *
 UNITED STATES OF AMERICA,         ) Criminal Action
                                   ) No. MJ 21-297
 vs.                               )
                                   ) March 16, 2021
 THOMAS F. SIBICK,                 ) 12:58 p.m.
                Defendant.         ) Washington, D.C.
  * * * * * * * * * * * * * * * *
                      TRANSCRIPT OF HEARING
           BEFORE THE HONORABLE JUDGE BERYL A. HOWELL,
            UNITED STATES DISTRICT COURT CHIEF JUDGE
     (All parties appearing via video and/or teleconference)

 APPEARANCES:
 FOR THE UNITED STATES: CARA ANNE GARDNER
                     TARA RAVINDRA
                     DOJ-USAO
                     555 4th St NW
                     Washington, DC 20001
                     (202) 252-7009
                     Email: cara.gardner@usdoj.gov
                     Email: tara.ravindra@usdoj.gov

 FOR THE DEFENDANT:     ALEXANDER ANZALONE
                        MARIANNE MARIANO
                        TIMOTHY MURPHY
                        Federal Defender's
                        Western District of New York
                        300 Pearl Street, Suite 200
                        Buffalo, New York 14202
                        (716) 551-3341
                        Alexander_anzalone@fd.org

                        MICHELLE M. PETERSON
                        FPD, District of Columbia
                        625 Indiana Avenue, NW, Suite 550
                        Washington, DC 20004
                        (202) 208-7500
                        Email: shelli_peterson@fd.org

 ALSO PRESENT:          CHRISTINE SCHUCK, Pretrial Services
                        (Appearing telephonically)

 Court Reporter:        Elizabeth SaintLoth, RPR, FCRR
                        Official Court Reporter

       Proceedings reported by machine shorthand, transcript
            produced by computer-aided transcription.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 2 of 52        2


1                             P R O C E E D I N G S

2                   THE DEPUTY:    The United States District Court for

3      the District of Columbia is now in session.         Chief Judge

4      Beryl A. Howell presiding.

5                   Matter before the Court, Magistrate Case

6      No. 21-297, United States of America versus Thomas F.

7      Sibick.

8                   Counsel, please state your names for the record,

9      starting with the government.       And, Your Honor, for the

10     record, Pretrial Agent Christine Schuck is joining us via

11     telephone.

12                  Government, please go ahead.

13                  MS. GARDNER:    Good afternoon.

14     Cara Gardner on behalf of the United States.          And we also

15     have Tara Ravindra here as well.

16                  THE COURT:    Could you say that name again,

17     Ms. Gardner.

18                  MS. GARDNER:    Tara Ravindra.

19                  THE COURT:    How do you spell that?

20                  MS. GARDNER:    R-A-V-I-N-D-R-A.

21                  THE COURT:    Okay.   Thank you.   And good afternoon.

22                  MS. GARDNER:    Good afternoon.

23                  THE COURT:    Okay.   And for defense counsel?

24                  MR. ANZALONE:   Good afternoon, Your Honor.

25     Alexander Anzalone with the Federal Defender's office in the
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 3 of 52        3


1      Western District of New York.

2                 I am appearing with Shelli Peterson, from the

3      Defender's office in D.C., as well as Marianne Mariano who

4      is a Federal Defender in the Western District of New York,

5      and Timothy Murphy who is another attorney working on this

6      case from our office.      Mr. Murphy is present by video.

7                 THE COURT:    Okay.    All right.    Thank you.

8                 This Court does appreciate the assistance being

9      provided by Federal Public Defenders from offices outside of

10     Washington, D.C., so thank you for participating in this and

11     providing some continuity of representation for the

12     defendant, Mr. Sibick, in the case.

13                Let me just begin by saying for those of you who

14     are not from this court:      I like to start on time, so I

15     apologize that I was an hour delayed.        But the judicial

16     conference on which I also sit is also meeting today, so I

17     was, sort of, juggling between judicial conference meetings;

18     so it went over, so I do -- this is not the norm for me.        I

19     am usually quite punctual.

20                So with that, Mr. Sibick, are you having any

21     difficulty hearing today?

22                THE DEFENDANT:     No, Your Honor.

23                THE COURT:    Okay.    Good.

24                Let me just note that the hearing is being held

25     remotely with counsel and Mr. Sibick, the defendant,
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 4 of 52        4


1      participating via videoconference.

2                 Mr. Sibick, do you agree, after consultation with

3      your counsel, to participate in this hearing remotely

4      without being physically present in the courtroom here in

5      D.C.?

6                 THE DEFENDANT:     Yes, Your Honor.

7                 THE COURT:    Okay.    I'd like to remind anyone

8      listening to the hearing over the public teleconference line

9      that:   Under my standing order 20-20, recording and

10     rebroadcasting of court proceedings, including those held by

11     videoconference is strictly prohibited; it's a Federal Rule

12     of Criminal Procedure.

13                Violation of these prohibitions may result in

14     sanctions, including removal of court-issued media

15     credentials, restricted entry to future hearings, denial of

16     entry to future hearings, or any other sanctions deemed

17     necessary by the presiding judge.

18                All right.    I have before me today the

19     government's request for review of the release order entered

20     by the magistrate judge in the Western District of New York.

21                And let me just review what I have looked at in

22     connection with the hearing today.        I certainly have looked

23     at the government's request for review; the complaint in the

24     case; as well as the government's memo in support of

25     pretrial detention docketed at ECF 8; the defendant's
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 5 of 52             5


1      response docketed at ECF 9.

2                 I have looked at the magistrate judge's order

3      setting the conditions of release; and I have also reviewed

4      two video clips submitted by the government by -- via email

5      that I also understand were provided to defense counsel.

6                 Is that correct, that it was provided to defense

7      counsel?

8                 MR. ANZALONE:     That's right, Your Honor.         Yes, it

9      was.

10                THE COURT:    Okay.    All right.    So it's the

11     government's motion so, Ms. Gardner, I will begin with you.

12                I just want to be clear about the charges against

13     Mr. Sibick in this case.      He is charged with two

14     misdemeanors under 18 U.S.C. Sections 1752(a)(1) and

15     40 U.S.C. 5104(e)(2)(D).      He is also charged with a

16     violation of 18 U.S.C. Section 111(a)(1), but that charge

17     can be both a misdemeanor and a felony; and it's not clear

18     from the complaint whether it's intended to be charged as a

19     felony or a misdemeanor in this case.

20                MS. GARDNER:     Your Honor, the government is

21     charging it as a felony.

22                THE COURT:    As a felony.     And for a felony it has

23     to involve -- the acts have to involve physical contact with

24     the victim of the assault or intent to commit another

25     felony; so which prong of that, both?
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 6 of 52   6


1                  MS. GARDNER:    Yes, Your Honor.

2                  THE COURT:   Both prongs.     All right.

3                  So then the defendant is -- I just wanted to

4      clarify that the defendant is charged with two misdemeanors

5      and, then, three felonies; not -- in terms of the felonies,

6      it's not just the Section 111(a)(1) but, also, Section

7      231(a)(3), obstructing, impeding, or interfering with a law

8      enforcement officer engaged in performance of his official

9      duties; and 18 U.S.C. Section 2111, taking by force and

10     violence or by intimidation anything of value from the

11     person or presence of another within the territorial

12     jurisdiction of the U.S.

13                 And so based on those charges he's facing a

14     maximum of 15 years, and that's on the Section 2111 charge;

15     is that right?

16                 MS. GARDNER:    Yes, Your Honor.

17                 THE COURT:   All right.     And in reviewing the

18     papers, the government isn't arguing that the defendant is a

19     flight risk; right?

20                 MS. GARDNER:    That's correct.

21                 THE COURT:   So the only basis for pretrial

22     detention being urged by the government here is under

23     3142(f)(1)(A) because he is charged with a crime of

24     violence?

25                 MS. GARDNER:    Yes, Your Honor.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 7 of 52       7


1                 THE COURT:    So, as I look at the record, the

2      defendant spoke to the FBI at least four times; and it

3      doesn't appear, based on the government's proffer, that he

4      told the whole truth most of those times.         He also buried

5      evidence, in the form of a stolen police badge, in his

6      backyard; and he got rid of other evidence.         You say he

7      threw out the police radio that was grabbed from the police

8      officer.

9                 So is there any reason the government is not

10     seeking detention also under 3142(f)(2)(B) for imposing a

11     serious risk of obstruction of justice?

12                MS. GARDNER:     Your Honor, the government

13     determined that its strongest argument was under

14     dangerousness, and that's why we moved the way we did.

15                THE COURT:    So you are not urging obstruction?

16                MS. GARDNER:     That's correct.

17                THE COURT:    Okay.    So according to the

18     government's proffer, the defendant didn't mention grabbing

19     the badge or the radio in his first interview or second

20     interview with law enforcement on January 27th or

21     February 2nd; and that he only mentioned having taken the

22     badge and radio at the next interview on the 23rd, after the

23     FBI had obtained the body-worn camera footage.

24                Do I have the sequencing correct?

25                MS. GARDNER:     Yes, Your Honor.     That's correct.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 8 of 52     8


1                 THE COURT:    And when -- and in that February 23rd

2      interview, did the government tell the defendant that they

3      had gotten the body-worn camera footage?

4                 MS. GARDNER:     Yes, Your Honor.

5                 So the FBI agents who interviewed him showed him

6      still shots from the body-worn camera footage, and that's

7      when he said that he took the items.

8                 THE COURT:    Okay.

9                 All right.    So one of the things -- one of the

10     things that the defendant has suggested in his papers is

11     that -- and, also, in his interviews, I guess, with the FBI

12     is that he was actually trying to help with -- some kind of

13     good samaritan, helping the police officer who was being

14     beaten and tasered by members of this mob.

15                And what -- could you just summarize what the

16     evidence is that either supports that argument or doesn't

17     support that argument?

18                MS. GARDNER:     So, Your Honor, the evidence that

19     supports that he was not trying to help that officer is not

20     only the fact that he forcibly ripped off those items --

21     there was a hole in the officer's tactical vest where he

22     forcibly ripped off the badge; and, also, the radio would

23     have been secured -- it was securely attached to him, so he

24     would have had to forcibly pull it off in order to get it.

25                Additionally, there is the fact of his greater
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 9 of 52         9


1      conduct that day.     There is the Instagram video of him

2      yelling that he just got tear gassed but he is going to go.

3      There is the fact that he tried to forcibly enter the

4      Capitol by going into that tunnel on the lower west terrace;

5      and there is the fact that when he exited that tunnel, when

6      he was unable to enter, that he told another member of the

7      mob who thanked him for his, quote, service that he was

8      going to go, he just needed to get refreshed.          And then it

9      was minutes later -- eight minutes later that he

10     participated on the attack on the officer by robbing him.

11                THE COURT:    All right.     And one -- one aspect of

12     what the defendant said about trying to help the officer

13     rather than joining in the attack on the officer was that --

14     he said he pressed the emergency button on the officer's

15     radio after he grabbed it from him.        And according to the

16     defendant -- and I think as he explained on February 23rd,

17     during his FBI interview, that he pressed that emergency

18     button to call for help.

19                Now, I know, over the course of reading the

20     briefing in this case, the government has obtained

21     additional information and data from that -- of the radio

22     use, even though it hasn't recovered the radio, but it's

23     looked at data.

24                So could you summarize what the government has

25     been able to show or analyze about the radio transmissions
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 10 of 52     10


1      from the stolen radio from the officer that either shows

2      that there is some merit to the defendant's argument that he

3      was some kind of good samaritan calling for help for the

4      police officer as opposed to just a member of the mob

5      attacking the officer?

6                  MS. GARDNER:    So, Your Honor, the data shows that

7      that button was pressed; however, it was pressed at 3:37,

8      which is 16 minutes after the officer was pulled to safety;

9      and we know that from the officer's body-worn camera.

10                 So we have on the body-worn camera at 3:19 that

11     Mr. Sibick is taking the radio and the badge from the

12     officer.    And then the camera also shows that there was a

13     group of individuals who surrounded him at 3:20 in order to

14     try to protect him from the attackers; and that those

15     individuals then escorted the officer back to the police

16     line by 3:21.     And, as I said earlier, it wasn't until 3:37,

17     a full 16 minutes later, that the record shows that that

18     button was pressed.

19                 THE COURT:    And does the body-worn camera show

20     anything identifiable about the actual good samaritans who

21     helped escort the police officer from being beaten by the

22     mob back to the police line?

23                 If so --

24                 MS. GARDNER:    So, Your Honor --

25                 THE COURT:    -- is the defendant in that group of
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 11 of 52       11


1      good samaritans?

2                  MS. GARDNER:    The defendant is not in that group

3      as far as we can tell from the video.

4                  THE COURT:    So, essentially, the emergency button

5      on the officer's radio was only pressed -- I think your

6      papers said 16 minutes after the police officer had already

7      been returned to the police line.

8                  MS. GARDNER:    That is correct, Your Honor.

9                  THE COURT:    Okay.    And I understand that the

10     police officer was actually quite hurt; is that right?

11                 MS. GARDNER:    Yes.   When he gets back to the

12     police line, he collapses unconscious; and he was

13     subsequently hospitalized for these injuries.

14                 THE COURT:    Okay.    So, you know, the government's

15     memo emphasizes and, sort of, lays out in detail the

16     defendant's steps to -- you know, captured in images of

17     grabbing the badge, grabbing the police radio from the

18     officer, at that point who was laying on the ground being

19     beaten by other people; and it also lays out, over the

20     course of the different interviews with the FBI, the

21     statement that he made that turned out to be false.

22                 And whatever you want to call that behavior --

23     reprehensible, troubling, other -- you know, whatever you

24     want to call it -- the defendant's argument is it doesn't

25     present any danger to the community now; it doesn't show
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 12 of 52            12


1      that.

2                  I think one line in the defense brief is:           He may

3      have been a danger to the community on January 6th, but the

4      conduct then, on January 6th, and the conduct afterwards --

5      discarding evidence, lying to the FBI -- that in itself

6      doesn't spell out danger -- clear and convincing evidence of

7      danger to the community.

8                  So I want to give the government an opportunity to

9      explain why does the government think that this defendant

10     continues to present a danger to other persons or the

11     community now?

12                 MS. GARDNER:    So, Your Honor, the government's

13     argument is that his post-assault behavior, which Your Honor

14     has characterized as being specifically obstructive, shows

15     that he continues to be a danger because he was willing to

16     lie to the FBI; he was willing to dispose of evidence; he

17     was willing to hide evidence.       And he only came clean about

18     what he did when faced with the possibility that there could

19     be surveillance footage showing what happened at that

20     dumpster where he said that he threw out those items.

21                 There is no indication that Mr. Sibick -- whatever

22     caused Mr. Sibick to engage in the violent behavior that he

23     engaged in on January 6th -- that he has renounced that or

24     that has somehow been ameliorated.        To the contrary, he has

25     been obstructionistic and lied to the FBI, which the
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 13 of 52       13


1      government believes shows that he is a continued danger to

2      the community.

3                   THE COURT:   But the defense argument is, sure, he

4      may have obstructed justice by burying the badge in his

5      backyard; throwing away the radio, if we can believe that;

6      and lying over the course of several interviews with the

7      FBI.   But those are all the marks of a scared person, not a

8      dangerous person; so why shouldn't I accept that argument?

9      The magistrate judge must have accepted it; why shouldn't I

10     accept it?

11                  MS. GARDNER:   Your Honor, the fact that he

12     eventually came clean because he thought that he was going

13     to be found out doesn't, in any way, mean that he would not

14     engage in some sort of dangerous or assaultive behavior in

15     the future should the opportunity present itself.

16                  THE COURT:   And what -- I mean, in many of these

17     cases the government has presented, you know, a number of

18     media posts by one of the members of the mob on the assault

19     on the Capitol on January 6th -- before January 6th, on

20     January 6th, after January 6th.

21                  I haven't seen anything about what this defendant

22     may have posted before January 6th.        Certainly, I have seen

23     statements that he made on January 6th and on January 7th in

24     the Instagram video clip that you presented.

25                  And what is it about that January 7th statement
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 14 of 52        14


1      that you think should raise concern about this defendant's

2      continuing danger to the community?

3                  MS. GARDNER:    So, Your Honor, I mean, there is

4      what he actually said on January 6th.         But is Your Honor

5      also referring to what he said the day after that; is that

6      what Your Honor is asking about?

7                  THE COURT:    Yes.    Where he said -- I am trying to

8      find the specific quote.       Let's just see, because he said

9      something about how -- what happened yesterday, he said, was

10     a disgrace.

11                 Let me see if I can find the quote.        I am having

12     trouble putting my hands on it.        He said it was a disgrace,

13     and somebody lost -- yes.        He said, I am worried -- "I'm

14     worried for America.      Our system is broken.      The people need

15     to heal.    What happened yesterday is a disgrace.         An

16     innocent life was lost."

17                 Is he referring there to the innocent life -- to

18     the woman who was a member of the mob who got shot by the

19     police?    And do you interpret that statement to be it was a

20     disgrace that she was shot?

21                 MS. GARDNER:    I think that's possible; but I also

22     think that your guess is as good as mine in terms of what he

23     meant by that.     But I think that is a fair interpretation.

24                 THE COURT:    I mean -- I mean, is that a remorseful

25     statement that he makes on January 7th?
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 15 of 52        15


1                  MS. GARDNER:    Your Honor, I would not characterize

2      that as remorse.     He does say more after that.

3                  He says that -- something to the effect -- and I

4      don't have the exact quote in front of me.          But he said

5      something to the effect that he believes the government has

6      failed both sides; meaning that this is -- this is someone

7      who has an issue with how the government functions, which

8      the government would posit is potentially part of what led

9      him to engage in the conduct that he engaged in on

10     January 6th.

11                 THE COURT:    All right.    So in other situations,

12     you know, defendants have appeared who have been members of

13     one of these gangs -- Proud Boys, Three Percenters, Oath

14     Keepers -- there are all these different gangs with

15     different names, different colors, different insignia.            This

16     defendant doesn't appear to be a member of any of those

17     gangs; is that right?

18                 MS. GARDNER:    That's correct, Your Honor.

19                 THE COURT:    Does the government have any evidence

20     about that?

21                 MS. GARDNER:    No, Your Honor.

22                 THE COURT:    So with gang involvement, with -- you

23     know, that lends some -- that's informative, probative of

24     preplanning, gathering with other people a momentum to

25     engage in other illegal unlawful acts as part of the goals
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 16 of 52         16


1      of the gang to further whatever their mission or views are

2      of the political process or politics, and that can be very

3      informative and probative of future dangerousness to the

4      community or other persons.

5                  How -- given the fact that this defendant is not a

6      member -- to the extent that the government has been able to

7      figure that out at this point -- of one of those gangs, how

8      should the Court figure that into evaluating his

9      dangerousness?

10                 MS. GARDNER:    Your Honor, I think the fact that he

11     is not affiliated with any of those gangs is certainly

12     something that the Court could and should consider.             But the

13     government's argument is that there are other things,

14     including his conduct on that day and his post-assault

15     obstructionist behavior that shows that he is a continued

16     danger to the community.

17                 THE COURT:    And is that because based on that

18     conduct, the lawless conduct -- based on his obstructionist

19     conduct that it raises doubt about his compliance with

20     conditions of release?

21                 MS. GARDNER:    Yes, Your Honor.

22                 I think based on his behavior -- I don't think we

23     can say with confidence that he would comply with conditions

24     of release.    And I'd also point out that he is somebody who

25     is no stranger to the criminal justice system.          He does --
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 17 of 52          17


1                  THE COURT:    Well, that's interesting.

2                  I am glad you brought that up, Ms. Gardner,

3      because even though we have unsealed the magistrate judge's

4      docket in this court, the magistrate judge's docket in the

5      Western District of New York apparently is still sealed.

6                  We cannot get any pretrial services reports about

7      this defendant, so I have no -- other than your brief

8      summary and your papers, I really don't know anything about

9      this defendant's criminal history.

10                 So could -- and since -- we have made efforts to

11     try and find it but -- you know, or get a copy of it; but

12     could you detail for me what the criminal history is because

13     it's a little frustrating that I am the only person at this

14     hearing that doesn't know details about this defendant's

15     criminal history.

16                 MS. GARDNER:    Yes, Your Honor; and I understand

17     why that would be frustrating.        And I didn't realize Your

18     Honor didn't have that.

19                 If you give me one moment, I am going to pull it

20     up so I can --

21                 THE COURT:    Well, also, I don't know why -- why is

22     the docket in the Western District of New York sealed?

23                 MS. GARDNER:    I cannot answer that question.

24                 THE COURT:    And the judiciary takes sealed dockets

25     really seriously, so -- I don't have access to it.              You need
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 18 of 52      18


1      to take care of getting that unsealed.

2                  MS. GARDNER:    Yes, Your Honor.     I can work with

3      the Western District of New York on that issue.

4                  Just give me one moment, I am going to pull it up.

5                  So the detention report that I have shows that he

6      has six prior contacts with the criminal justice system that

7      resulted in conviction.      One of them, as I noted in my memo

8      at the time that the report came out, did not have details

9      about whether or not there was an actual conviction; and I

10     can address that when I go over that one.

11                 So the first set that's on here is a -- from 2005,

12     and this happened in Amherst, New York; and he -- his

13     position is that he pled guilty to criminal possession of a

14     controlled substance.      He was charged with a felony for

15     criminal possession of cocaine and, then, it was pled to a

16     misdemeanor.

17                 In 2008, he was charged with a DUI in Amherst,

18     New York; and he was convicted by jury trial for driving

19     while impaired.

20                 In 2010, he was charged with aggravated harassment

21     in the second degree; and I recently got information from

22     the local court that he was convicted of disorderly conduct

23     on that charge.

24                 In 2013, he was charged with a misdemeanor

25     possession of drugs; and he was convicted of misdemeanor
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 19 of 52     19


1      possession of drugs, marijuana specifically.

2                  In 2014, he was charged with reckless

3      endangerment, E felony, and attempted reckless endangerment,

4      misdemeanor; and he pled guilty to attempted reckless

5      endangerment misdemeanor.

6                  THE COURT:    He pled guilty to what?

7                  MS. GARDNER:    Attempted reckless endangerment,

8      which is a misdemeanor.

9                  And then, in 2015, he was charged with failure to

10     stop at the command of police which is a felony, and

11     carrying a concealed loaded firearm, and reckless driving;

12     he was convicted of failing to stop or responding to a

13     police command.

14                 THE COURT:    And that's a felony?

15                 MS. GARDNER:    It's unclear to me whether or not

16     that's a felony or a misdemeanor.        I do know that he was

17     sentenced to 365 days in jail and 24 months of probation,

18     and a $2,000 fine --

19                 THE COURT:    So was that suspended, or he served

20     one year in jail?

21                 MS. GARDNER:    He -- it does not say in the report

22     that I have.

23                 MR. ANZALONE:    Your Honor, I don't want to jump in

24     and answer your question to the government; but I can

25     confirm it was a suspended sentence, and he served two years
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 20 of 52         20


1      of probation.

2                  THE COURT:    Got it.    Thank you.

3                  Okay.   All right.    Well, that fills in some

4      background that I was missing.

5                  So the defendant makes this big point that the

6      government knew about the defendant for about a month and a

7      half, spoke to him four times without arresting him.

8                  So the defendant asked:      If Mr. Sibick was such an

9      ongoing danger to the community, why did the government

10     allow him to remain free for so long and then permit him to

11     surrender himself to authorities?

12                 So what's the answer to that?

13                 MS. GARDNER:    So, Your Honor, the answer to that

14     is -- so, first of all, I think it's worth talking about any

15     delay.

16                 We should start with February 26th, rather than

17     his -- rather than this delay going back to January because

18     it wasn't until February 26th that the government actually

19     had the badge in its possession.        February 23rd was the

20     first time that the government spoke with Mr. Sibick about

21     what was observed on body-worn camera, with him taking the

22     radio and the badge.

23                 So to the extent that we're talking about a delay,

24     we're just talking about 12 days, from February 26th to

25     March 10th, when the arrest warrants were signed.           And so,
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 21 of 52       21


1      Your Honor, I would point to U.S. v Little which says that:

2      Absent a showing that there was a delay because the

3      government did not believe that the defendant is a danger,

4      the Court shouldn't draw any conclusion from the delay.           The

5      government is entitled to continue investigating or to

6      ensure that it's taking everything that it needs to take

7      into account before charging someone.

8                   In this case, this is very complicated -- the

9      January 6th investigation as a whole is complicated by the

10     fact that there are hundreds, if not thousands, of videos;

11     and the government wanted to take investigative steps before

12     arresting him to ensure that the government was taking into

13     account the full breadth of his behavior to the extent

14     possible.    And so the government took some additional

15     investigative steps before signing the arrest warrant.

16                  THE COURT:   And then the government didn't go out

17     and arrest him.     You know, there have been a number of these

18     cases where the government has gone in at 5:30, 6:00 in the

19     morning --

20                  MS. GARDNER:   But Your Honor --

21                  THE COURT:   -- with guns drawn.      They didn't.

22     They just asked Mr. Sibick to just please walk on in at a

23     convenient time and turn himself in.

24                  MS. GARDNER:   Your Honor, the first thing I would

25     say about that is that self-surrender, to the extent that it
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 22 of 52         22


1      is considered, should go to flight risk rather than to

2      dangerousness.

3                  The last time that --

4                  THE COURT:    But doesn't it also indicate a

5      willingness to comply with requests from law enforcement or

6      authority and indicate some willingness to abide by

7      conditions of release?

8                  MS. GARDNER:    So, Your Honor, what I'd point to

9      there is what Your Honor said in Chrestman, which is the

10     fact that the defendant didn't flee or evade arrest does

11     little to mitigate the heavy weight of the other factors

12     favoring detention.

13                 What had happened here is -- the last time that

14     Mr. Sibick spoke with the FBI, he had indicated that if he

15     was going to be arrested he wanted to self-surrender.           And

16     it's, frankly, safer for everyone if that's the way the

17     arrest is done rather than going in guns blazing putting

18     everyone at risk; and so that's what the FBI did, which is a

19     valid strategic decision.

20                 THE COURT:    All right.

21                 So the defendant also points out that nothing's

22     happened, he hasn't gotten in trouble since January 6th, so

23     shouldn't that help establish that he is not a serious

24     danger to the community since for two months he has done

25     nothing wrong?
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 23 of 52        23


1                   MS. GARDNER:   Your Honor, I think he has

2      obstructed an investigation by misleading the FBI and

3      concealing and hiding evidence, so I wouldn't say that he

4      has done nothing wrong in between January 6th and now.

5                   THE COURT:   All right.    So the magistrate judge in

6      Western District of New York denied the government's request

7      to stay the release order until this review could be

8      completed.    So the defendant is now out.       So if the release

9      order is revoked, what steps would the government recommend

10     to have the defendant detained pretrial?

11                  MS. GARDNER:   So I'd recommend a warrant; and we

12     do have one ready if Your Honor decides to detain him.          We

13     have spoken with the magistrate in Buffalo, and that's what

14     they requested; so we have had one prepared.

15                  THE COURT:   I see.   And then the direction to the

16     defendant would be again to self-surrender?

17                  MS. GARDNER:   I mean, that's something that we

18     haven't discussed; but I think the government would be fine

19     with that if he's going to self-surrender; and that's for

20     the same reason that I discussed before in that it's safer

21     for everyone.

22                  THE COURT:   All right.    Is there anything else

23     that you want to add, Ms. Gardner?

24                  MS. GARDNER:   No, Your Honor.

25                  THE COURT:   Okay.    So I will turn to defense
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 24 of 52         24


1      counsel, Mr. Anza- -- How do you pronounce your name,

2      Anzalone, Anzaloni?

3                  MR. ANZALONE:    Your Honor, it's just Anzalone.

4                  THE COURT:    Anzalone.    Got it.   Okay.

5                  With a name like -- my first name is Beryl, people

6      mispronounce it all the time; so I do try my best to

7      pronounce people's names correctly.

8                  MR. ANZALONE:    I appreciate that.

9                  THE COURT:    Okay.   So the government says that

10     18 U.S.C. Section 2111 constitutes a crime of violence, and

11     they cite this Ninth Circuit case for that.          Does the

12     defendant dispute that it is a crime of violence?

13                 MR. ANZALONE:    Your Honor, we did not include in

14     our papers any dispute as to that; we are not disputing

15     that.

16                 THE COURT:    Okay.   I just wanted to make that

17     clear for the record.

18                 And so one of the things that you spend a lot of

19     time in your papers talking about -- and it was clearly

20     successful in Western District of New York -- is that -- is

21     the delay in arresting the defendant as showing a lack of

22     dangerousness.

23                 And, I mean, as the government has said, this is a

24     very complex investigation; there is a mob.          If the mob had

25     not been successful in overrunning the police on
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 25 of 52       25


1      January 6th, they would have all been arrested.           But the

2      police were having -- were too busy that day trying to save

3      the people inside the Capitol to arrest members of the mob;

4      and they were too busy trying to keep them out of the

5      Capitol for the protection of the people inside to execute

6      many arrests on that day which has led to a very complex

7      investigation.     And that complexity of that investigation is

8      only complicated when defendants lie not once in the first

9      interview, like this defendant; or lie at the second

10     interview, like this defendant; but lie at the third

11     interview, like this defendant.        They keep lying and then,

12     also, throw away evidence, bury evidence like this

13     defendant.

14                  So given the nature of this investigation and what

15     happened on January 6th and this -- you know, the story that

16     this defendant told that turned out to be a couple of times

17     to the FBI that they had to sort through -- why does a delay

18     in these circumstances, in arresting the defendant in order

19     for the government to get its evidence straight, the charges

20     straight, against this defendant -- why should that be held

21     against the government in a finding of dangerousness given

22     the actual conduct of what happened on January 6th and this

23     defendant's participation in an attack on a police officer

24     when he was down?

25                  I mean, why -- how -- I mean, in some
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 26 of 52         26


1      circumstances a delay in arrest can be quite probative and

2      powerful.    I am not persuaded in this case given all these

3      circumstances, so I want to give you an opportunity to tell

4      me why, Mr. Anzalone, in this case should it be as powerful

5      as it is in possibly some other circumstances?

6                   MR. ANZALONE:   Well, I think, Your Honor is

7      absolutely correct to point to the impact of the delay given

8      the individual circumstances of the case.          And in this case

9      we don't simply point to the delay because that somehow bars

10     the government from arguing that he is a danger; of course

11     it does.

12                  But what we argue in this case, Your Honor, is

13     that because of the other facts that are present that the

14     Court has already honed in on, that Mr. Sibick -- there is

15     no evidence that he was a leader involved in this incident.

16     There is no evidence that he engaged in any preplanning,

17     which the government itself acknowledges at page 22 of their

18     memo.   There is no evidence that Mr. Sibick is involved in a

19     dangerous gang that was involved in this incident such as

20     the Oath Keepers or the Proud Boys.

21                  There is no -- to return to the decision of

22     Chrestman which was referenced earlier today, there is no

23     evidence that Mr. Sibick possessed a weapon or engaged in

24     coordination; those were factors noted by the Court in

25     Chrestman.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 27 of 52        27


1                  So it's not just the delay, Your Honor; but I do

2      think that you can draw a reasonable inference from the fact

3      of the delay that there was not this urgency from the

4      government to go and get Mr. Sibick immediately when it had

5      concluded its investigation.       And let's be real, the

6      investigation had everything that they needed.

7                  They had -- if the government's allegations are

8      true, they had the badge in hand on February 26th and no

9      complaint was signed; no arrest warrant was sought for

10     another nearly two weeks, until March 10th.          And even once

11     that document was signed by the magistrate judge, Mr. Sibick

12     was permitted to self-surrender not the following day but

13     the day after, on March 12th.

14                 So I think that -- viewed in isolation, delay

15     itself is not a reason to leave someone out; but viewed

16     under the facts of this case it can be very powerful and

17     indicative of -- if the agents themselves who were

18     conducting this investigation who were interacting with

19     Mr. Sibick never went to the government and said:           Hey,

20     we've got to get this guy off the street, he's going to go

21     out and do something else; he is dangerous.          If that never

22     happened -- because we can all be assured if that happened

23     the government would have immediately sought to have him

24     detained; that didn't happen, Your Honor, and I think that

25     really is instructive here.       And I am asking the Court to
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 28 of 52         28


1      consider not just the delay but, really, the context that

2      this case occurs in.

3                  And those two weeks -- I still have yet to hear an

4      explanation for -- if Mr. Sibick is such a danger, what

5      happened in those two weeks and why -- why we're only here

6      two, almost three weeks later, after the -- all of the

7      important pieces of the investigation were concluded.

8                  THE COURT:    Well, I am not sure that the

9      government has concluded their investigation yet of

10     Mr. Sibick.

11                 I mean, from what I understand from all of the

12     cases, there are still hours and hours of videotape to see

13     who was what, where, and creating timelines.          I can imagine

14     it's very time consuming.

15                 And I have seen in cases -- it's already

16     happening, quite frankly, where the government's originally

17     charged people with misdemeanors and they're now being

18     charged with felonies grouped with other people.           So I think

19     this case is intensively still underway.         And for that

20     reason I am -- that is the -- that is the very unusual

21     circumstance here, of trying to dissect what happened in an

22     individual's conduct as part of a mob and whose conduct is

23     worthy of charges and what charges; it's a massive

24     undertaking to try and get that right -- or at least as

25     right as possible with the evidence at hand.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 29 of 52     29


1                  So I am not -- I have to say even though at first

2      blush this is an argument that, typically, is quite

3      persuasive for judges on the in-out decision, particularly

4      when based on dangerousness.       And in this case, I just think

5      that those special circumstances have to be, you know,

6      somewhat modified how it plays out; I mean, particularly in

7      this case where, I mean, the government had arrested this

8      defendant on February 23rd when they got the body-worn

9      camera or they wouldn't have gotten the badge back because

10     it was only after that, I guess, when the defendant

11     understood the evidence was growing, he dug up the badge

12     from his backyard and brought it in.

13                 So what am I supposed to make of the January 7th

14     comments, the day after January 6th?

15                 MR. ANZALONE:    Well, Your Honor, I think this has

16     been addressed already today, but there is -- there is

17     really no evidence that Mr. Sibick is an ongoing danger

18     because he holds this sort of unmitigated, unchangeable

19     vendetta against the government; that is just simply not

20     there.   And I think that --

21                 THE COURT:    Well, I mean, I think it's not but,

22     you know, this is one of the difficult things about some of

23     these insurrectionist cases -- they're called -- because

24     people can hold their political beliefs.         They can think the

25     system is broken -- the political system is broken; that's
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 30 of 52         30


1      fine.

2                  But when defendants participate in a mob beating

3      up a police officer, and those political beliefs lead to

4      lawlessness and stealing a police officer's lifeline, his

5      radio when he is down, isn't that -- isn't that an

6      indication of -- that whatever is animating the conduct --

7      if those beliefs animating that conduct remain and there is

8      no remorse for it, isn't that cause for concern about

9      dangerousness, continuing dangerousness?

10                 MR. ANZALONE:    I think under some circumstances it

11     could be, Your Honor.      And what I hear in that video is that

12     Mr. Sibick specifically said that it's time for this nation

13     to heal; and I think that's important.         That's something

14     that we don't necessarily hear from some of the other

15     individuals who have been detained.

16                 I mean, the Court has referred to this ongoing,

17     complex investigation; that's certainly true.          But the Court

18     is also entitled to look at the government's actions in

19     other cases.    We have the case of Mr. Barnett who is the

20     individual who made his way into speaker Pelosi's office.

21     My understanding is that that individual was arrested the

22     very next day, and that that is an individual who has

23     espoused a continuing belief in the righteousness of the

24     actions he took; and that we have not seen in this case.          I

25     think that's an important distinguishing characteristic of
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 31 of 52       31


1      this case, Your Honor.

2                   THE COURT:   Well, he was giving interviews to the

3      press, I believe.     I mean, he was very well broadcast.       I

4      think it was -- these videos -- we're now getting to the

5      people who were involved in attacks directly on police

6      officers and sorting out faces.        Who was doing what in the

7      midst of the mob I think is a little more difficult, so...

8                   Do you want to address the six convictions that

9      the defendant has?

10                  MR. ANZALONE:   I would be happy to, Your Honor.

11     I think that the most recent one and, perhaps, the most

12     concerning to the Court is the conviction for the failure to

13     stop at the commands of police.

14                  My understanding is that this was -- Mr. Sibick

15     was on a motorcycle.      He was signaled to pull over by a

16     police officer; he did not immediately realize that he was

17     being signaled to pull over.       Ultimately, as I mentioned,

18     given the circumstances of the case, his sentence was

19     suspended.    The firearm conviction was -- I'm sorry, the

20     firearm charge was dismissed; and he was sentenced --

21                  THE COURT:   Does this defendant own firearms?

22                  MR. ANZALONE:   No, Your Honor.     He does not.   I

23     believe he was licensed --

24                  THE COURT:   Do his parents own firearms?

25                  MR. ANZALONE:   My understanding is that there are
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 32 of 52         32


1      no firearms in the home where he resides, where he has been

2      placed on home incarceration with his parents, including his

3      father who is a 34-year Navy veteran.

4                  THE COURT:    All right.    So what else would you

5      like me to consider?

6                  MR. ANZALONE:    Well -- I'm sorry, Your Honor.      If

7      I could just have one moment, please.

8                  We would ask the Court to consider our main

9      argument, that Mr. Sibick does not pose a continuing danger

10     and that the Court is empowered to impose very strict

11     conditions that would mitigate any danger that the Court

12     might find he continues to pose.

13                 As the Court knows, pretrial detention is a last

14     resort, and the Court needs to find that there are no

15     conditions.    The Court is empowered to place Mr. Sibick on

16     continued home incarceration.       The Court is empowered to

17     ensure that he is tracked 24 hours a day with a GPS ankle

18     monitor.    The Court is empowered to --

19                 THE COURT:    That was not imposed by the magistrate

20     judge in New York; why is that?

21                 MR. ANZALONE:    I can speak to that, Your Honor.

22                 So we believed that Mr. Sibick would be traveling

23     to the District of Columbia for this proceeding, so that's

24     actually why the judge scheduled it originally for today, so

25     soon after his initial appearance, once it was clear he was
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 33 of 52         33


1      out of custody.     By the time --

2                  THE COURT:    No, I scheduled this for today.       The

3      Western District of New York did not schedule it for today.

4      I scheduled it for today because I like to do the reviews

5      promptly, as required by the statute.

6                  MR. ANZALONE:    I appreciate that, Your Honor.

7      I don't think I -- I don't want to get in an argument over

8      timing.

9                  My understanding was the magistrate judge

10     scheduled it for 10:00 a.m. this morning; but, regardless, I

11     understand that we are here on the bail review as filed by

12     the government.

13                 The reason that he did not include that monitoring

14     was because the turnaround was so fast and because our

15     understanding was that Mr. Sibick would have to travel to

16     the District of Columbia in four days, today, on Tuesday.

17     It was scheduled by the magistrate judge for this morning,

18     Your Honor.

19                 THE COURT:    Well, this magistrate judge takes on a

20     lot to schedule me and my hearings and to decline to stay a

21     release order at the government's request so that I can have

22     an opportunity to review it.       Interesting.     Okay.

23                 All right.    Anything further, Mr. Anzalone?

24                 MR. ANZALONE:    Your Honor, we'd just continue to

25     ask the Court to impose conditions that would reasonably
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 34 of 52   34


1      assure the safety to the community, specifically home

2      incarceration with 24-hour ankle monitoring so that

3      probation would be notified the moment that Mr. Sibick

4      leaves the house.     He would --

5                  THE COURT:    Can I just explore one other thing

6      with you, Mr. Anzalone?

7                  MR. ANZALONE:    Yes.

8                  THE COURT:    And the government can respond also

9      when I finish with Mr. Anzalone.

10                 But if the police had not been overwhelmed on

11     January 6th, the people who participated in the assault with

12     tasers and beating on the police officer and -- like this

13     defendant, grabbed his radio, grabbed his badge, they would

14     have been arrested promptly and identified and subject to

15     fairly prompt action then; but because of those

16     circumstances on January 6th, we're now here three months

17     later.

18                 And it does seem ironic that because mob behavior

19     eliminated the opportunity for the police to take the

20     actions they surely would have liked to have taken if they

21     hadn't been full-time trying to protect the Capitol, the

22     people inside, and themselves, rather than executing arrests

23     of people who deserve to be arrested -- that that time lag

24     would be used to minimize the dangerousness of the people

25     there.   And in circumstances where the charges involve an
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 35 of 52   35


1      assault on a police officer, that because a mob engaged in

2      that assault -- making it more difficult to identify people

3      who were participating in it and the theft of the badge and

4      the radio -- that, again, those people, because of the

5      delay, get pretrial release is, sort of, a -- isn't that a

6      bad message to be sending out?

7                  I mean, that a mob attacked a police officer --

8      overruns police so much that they can't engage in arrests,

9      that those people engaged in mob behavior get pretrial

10     release for -- you know, in other circumstances they would

11     not?   I mean, isn't there -- isn't this a situation where

12     the Court should be concerned about deterrents?

13                 MR. ANZALONE:    Well, I think that deterrents --

14                 THE COURT:    And that mob attack on the police,

15     stealing their lifeline of their radio to call for safety,

16     is just not acceptable; it's lawless behavior that is just

17     unacceptable and is such a danger then, now, and in the

18     future.

19                 Is it -- how does deterrence play a role in this

20     context?

21                 MR. ANZALONE:    I think that deterrence may

22     absolutely play a role after this case has had a chance to

23     play out.

24                 But right now, Your Honor, you have an individual,

25     Mr. Sibick, who is before you cloaked in the presumption of
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 36 of 52      36


1      innocence, and there are still uncertainties.          There is

2      still a void in some of the evidence that we have.

3                   Even today the government spoke about this group

4      of individuals who formed what it describes as a "protective

5      circle" around this officer.       We have not yet been provided

6      with that video that has anything that has -- anything that

7      pertains to that protective circle.

8                   So I think that there is a reason that pretrial

9      detention is so limited and there is a reason that -- our

10     position is pretrial detention does not include deterrents

11     to other actors; and the reason is because Mr. Sibick is

12     allowed to have his day in court and evaluate all of the

13     evidence and, if it goes his way, to contest his guilt; and

14     he just can't do that at this stage, that's why pretrial

15     detention is so limited.       And that's why I'm asking the

16     Court to consider allowing him to remain out of custody

17     while we continue to investigate this case.

18                  THE COURT:   Well, that is why I asked the

19     government whether Mr. Sibick was identified in the group of

20     good samaritans who tried to help the police, and they said

21     no.   And, plainly, Mr. Sibick is cloaked with the

22     presumption of innocence.

23                  But the Bail Reform Act also tasks judges with

24     evaluating what is dangerousness and dangerousness to the

25     community.    And what we have to go on, despite the
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 37 of 52     37


1      cloaked -- cloak of presumption of innocence with which

2      Mr. Sibick is entitled, is how -- what does the evidence in

3      the government's proffer now show?

4                   And his conduct is on videotape -- the offense

5      conduct is on videotape so, you know, it puts a different

6      shade on how -- when you have such egregious conduct and no

7      remorse, and a statement the day after of how what happened

8      at the Capitol was a disgrace; but "disgrace" from the

9      context of that statement suggesting it was a disgrace

10     because the police tried to stop the mob as opposed to

11     otherwise.

12                  MR. ANZALONE:   Your Honor, I am not sure I agree

13     with that interpretation.       I think that there is -- there is

14     certainly remorse that the Court can draw from that video.

15     I think that given -- to some extent, to be able to observe

16     Mr. Sibick on video today, I think it's fairly clear that

17     there is certainly some emotions going on there.

18                  THE COURT:   Well, clearly, Mr. Sibick does appear

19     to be quite emotional but -- but because he's facing a

20     serious decision now, and he's now facing three felony

21     charges with up to 15 years in jail, I think is the focus of

22     his attention.

23                  MR. ANZALONE:   Well, you know, that may be the

24     case, Your Honor; and I think that it also goes to speak to

25     whether he continues to be a danger, whether with the hammer
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 38 of 52        38


1      that the U.S. government now holds over him, whether there

2      is actually a realistic probability he is going to go out

3      and commit more acts and be a danger -- I would submit to

4      the Court that that is just not a reasonable conclusion to

5      draw.

6                  THE COURT:    All right.    Does the government have

7      anything to respond?

8                  MS. GARDNER:    No, Your Honor.

9                  THE COURT:    Okay.   The Court is ready to rule on

10     the government's motion to review the Western District of

11     New York magistrate judge's decision to release the

12     defendant pending trial.

13                 On an appeal from a magistrate judge's order of

14     pretrial release, the district court must conduct a de novo

15     review -- must do so promptly.        18 U.S.C. Section 3145(a),

16     the Bail Reform Act, requires release of a defendant prior

17     to trial unless a judicial officer determines, after a

18     hearing, that no condition or combination of conditions will

19     reasonably assure the safety of any other people -- person

20     in the community; see 18 U.S.C. Section 3142(a)(1).

21                 The charged conduct in this case does not give

22     rise to a rebuttable presumption favoring detention.            So the

23     government bears the burden to establish that the defendant

24     poses a serious risk of flight or obstruction of justice.

25                 Under 3142(f)(2)(A) and (B), by a clear
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 39 of 52            39


1      preponderance -- by a preponderance of the evidence and/or a

2      danger to the community by clear and convincing evidence,

3      under Section 3142(f)(1)(A) in determining whether any

4      conditions of release will reasonably assure the appearance

5      of the person as required, the Court must take into account

6      the available information concerning four factors:              Nature

7      and circumstances of the offense charged; the weight of the

8      evidence against the person; the history and characteristics

9      of the person; the nature and seriousness of the danger to

10     any person in the community that would be posed at a

11     person's release; these are factors that are set out in

12     Section 3142(g) of Title 18.

13                  On an appeal for review of a magistrate judge's

14     order of pretrial release, the district court must conduct a

15     de novo review, so I am going to start with each of these

16     factors starting with the nature and circumstances of the

17     offense charged; these factors weigh strongly in favor of

18     detention.

19                  He has been -- the defendant, Mr. Sibick, has been

20     charged with three serious felony offenses, and it does bear

21     reviewing what those charges are.        He is charged first with

22     forcibly -- forcibly assaulting, resisting, opposing,

23     impeding, or interfering with officers -- law enforcement

24     officers while engaged in or on account of the performance

25     of their official duties, in violation of 18 U.S.C. Section
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 40 of 52          40


1      111(a)(1) by forcibly ripping a police officer's badge and

2      radio off of his person.       This occurred while the defendant

3      was part of a mob that dragged the officer deep into a crowd

4      where the officer was beaten, tased, and threatened with

5      death.   The officer was hospitalized for his injuries after

6      being unconscious when returned to the police line.             This

7      offense carries up to 8 years' imprisonment because the act

8      involved physical contact with the victim of the assault,

9      the police officer.

10                 He is also charged with:      Taking by force and

11     violence or by intimidation anything of value from a person

12     or presence of another within the territorial jurisdiction

13     of the United States, in violation of Section 2111.             This is

14     based on the same conduct of the Section 111(a)(1) charge;

15     and this offense carries up to 15 years' imprisonment.

16                 He is also charged with obstructing, impeding, or

17     interfering with a law enforcement officer lawfully engaged

18     in the performance of his official duties incident to the

19     commission of civil disorder that adversely affects the

20     performance of any federally-protected function, in

21     violation of 18 U.S.C. Section 231(a)(3) which is also based

22     on the same conduct that I've just described, and it carries

23     up to 5 years' imprisonment.

24                 He is also charged with two misdemeanor offenses.

25                 In this case, the government has presented
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 41 of 52      41


1      overwhelming evidence that the defendant was not just

2      present at the U.S. Capitol on January 6th, but he

3      enthusiastically participated in the assault on the Capitol

4      to stop the constitutionally-mandated process of counting

5      electoral votes.

6                   The video shows the defendant during that very

7      horrible day for this country screaming, "Just got

8      tear-gassed, but we're going, baby, we're going!           We're

9      pushing forward now!"      There are photos of him trying, with

10     the mob, to push into a tunnel at the Capitol and then

11     leaving because, I guess, the mob was pressing up --

12     pressing too hard, and then saying that he wanted to go get

13     refreshed.    I guess he was going to continue with his mob

14     activities.

15                  And then, a few minutes later, there is

16     photographic evidence -- videos and photos that show the

17     defendant participating with this mob surrounding an

18     officer, police officer, who had been dragged down into the

19     crowd, who had fallen on the ground; and it shows the

20     defendant reaching towards the officer, pulling off his

21     badge and pulling his radio.       The defendant ultimately,

22     after multiple interviews -- several interviews with law

23     enforcement -- admitted to taking the badge and the radio

24     and has returned the badge to law enforcement.

25                  While the precise scope of his involvement with --
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 42 of 52     42


1      in the assault on the officer is probably still under

2      investigation because other people involved in that

3      incident, I am confident, are still being investigated, what

4      is clear is that this defendant participated in this mob.

5      He was not a good samaritan.       He may have wished he were

6      now, in trying to be one of the good samaritans trying to

7      help that officer escape from this; but that doesn't appear

8      to be the case based on the videos that I have seen.

9                  He not only took the officer's badge and kept it

10     as a souvenir -- I am not sure what -- but kept it -- but he

11     also took the radio which is so critical to law enforcement

12     officers when they're on duty to call for help, let other

13     officers know where they are; and this defendant took that

14     radio.

15                 The defendant claims he did so accidentally while

16     trying to help the officer; but that explanation of his

17     conduct is simply not credible given what I have seen in the

18     video and also the defendant's conduct during the course of

19     this investigation of him.

20                 He has lied or misled law enforcement over the

21     course of several interviews.       In his first interview with

22     law enforcement after the riot, on January 27th, he said he

23     wasn't really involved in the attack on the officer,

24     although he was able to repeat some of the things that the

25     officer was getting told about:        Take his gun, I am going to
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 43 of 52         43


1      kill him; really scary things for the officer.          He had been

2      dragged down there, was on his back, and being beaten.

3                  The defendant didn't mention that he took the

4      badge and the radio.      What he said was he tried to help but

5      it was -- that he was scared for his own life, so he left;

6      that's not quite what happened.

7                  In his second interview, on February 2nd, when

8      asked about whether details of his earlier interview were

9      accurate and honest he, again, dissembled and said yes.

10     Asked if he participated or was involved in the assault on

11     the police officer, he said no; that he hadn't participated

12     in the assault.

13                 By the third interview, on February 23, when the

14     agents, in their massive collection of evidence from

15     January 6th, had the officer's body-worn camera -- in that

16     interview the defendant admitted to grabbing the badge and

17     the radio but claimed, again, that he did so while trying to

18     help the officer and even said he pressed the emergency

19     orange button when he was in possession of the radio to get

20     help.

21                 But he lied again during this interview; said he

22     dropped the badge and the radio in a trash can on

23     Constitution Avenue in D.C.; he then recanted that and said

24     during that interview that, actually, he brought those items

25     back to -- back home with him to Buffalo and threw them out
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 44 of 52         44


1      in a dumpster behind the Lenox Hotel; that turned out to be

2      false too.

3                   The agents, in an investigative ruse, told him

4      that they were going to look at the hotel security cameras

5      to see what they could find out about him throwing those

6      things in the dumpster behind the Lenox Hotel in Buffalo.

7      And at that point, the day after, the defendant called the

8      agent and said he wanted to do the right thing and said he

9      had, in fact, buried the badge in his backyard; so he dug it

10     up and returned it to law enforcement that evening.             At this

11     point, the missing -- stolen police radio is still missing.

12                  One part of the defendant's continuing story to

13     the FBI about wanting and trying to help the police officer

14     as the officer was on the ground being beaten is that he

15     wanted to help the officer but was unable to get to the

16     officer.    Well, he was able to get to the officer; grabbed

17     his radio, grabbed his badge.

18                  He was -- said he even pressed the emergency

19     orange button on the radio to try and get help.           And that --

20     are all stories that law enforcement has had to sort out in

21     determining what the appropriate charges are in this case;

22     and sorting it out show s this defendant was no hero here.

23                  As the government has outlined today and in its

24     papers, recovered data -- although the radio hasn't been

25     found, data has shown that the emergency button was pressed
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 45 of 52            45


1      first at 2:37 p.m. and again at 3:37 p.m. on January 6th;

2      and the body-worn camera footage shows the defendant taking

3      the radio from the officer at 3:19 p.m. when he was on the

4      ground.    The officer got back to the police line by about

5      3:21 p.m., so the emergency button was pressed after the

6      officer had already been pulled back to safety.           So the

7      defendant's story about trying to be a hero simply doesn't

8      match the evidentiary timeline as it's been pieced together

9      by the government so far.

10                  This long string of misrepresentations and

11     downright lies during the course of the investigation

12     strongly undermines the argument that the badge and radio

13     were pulled off of this officer accidentally when the

14     defendant was trying to help him and, instead, strongly

15     supports the government's charges that the defendant

16     participated in this mob attack on this officer and stole

17     the items from him; this is a very serious offense.             And as

18     I've said and as the government has said, the police radio

19     serves as a lifeline to call for help.

20                  The nature and circumstances of this defendant's

21     alleged conduct on January 6th, followed by his lies to law

22     enforcement, trying to get rid of evidence after

23     January 6th, clearly weigh strongly in favor of pretrial

24     detention.

25                  The weight of the evidence against the defendant
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 46 of 52    46


1      is overwhelming, also strongly favors detention.           The

2      government has video footage, body-worn camera footage,

3      photos of the defendant from the assault on the Capitol

4      showing him enthusiastically participating in the riot,

5      posing with the Capitol police riot shield, joining this mob

6      when they were leaning over and beating this MPD officer and

7      using that opportunity to steal his badge and his radio --

8      in short, the weight of the evidence also weighs heavily in

9      favor of pretrial detention here.

10                  The third factor, the history and characteristics

11     of the defendant, he has a criminal history; it seems like

12     most of these are misdemeanors.        And misdemeanor convictions

13     of -- and, as defense counsel said, it is of concern that he

14     has a 2015 conviction for failing to obey a police officer's

15     direction.    One of the arrests was also for aggravated

16     harassment, although I think that was reduced to a

17     disorderly conduct conviction.

18                  Putting aside his criminal history which has some

19     troubling aspects to it, the defendant's conduct since

20     January 6th -- as if his January 6th conduct wasn't

21     troubling enough -- is that he repeatedly lied and misled

22     law enforcement regarding his conduct during the riots.

23                  It is to his credit that the government hasn't

24     presented any other evidence that he engaged in violent

25     activity since January 6th that can pose a danger to others
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 47 of 52         47


1      or the community; but the evidence of his obstructive

2      conduct is very concerning to this Court.

3                  Also, the statement that he posted on Instagram

4      the day after January 6th showing no remorse for what

5      happened on January 6th but, instead, talking about how the

6      people are mad, the people have spoken; indicating that:

7      What happened yesterday is a disgrace which, in context of

8      the whole statement, suggests that he thought it was a

9      disgrace because the efforts of the mob to gain power over

10     our democratic processes was unsuccessful, to me is a red

11     flag of danger.

12                 The defendant highlights that he turned himself in

13     on his own accord on March 12th; but this does not carry as

14     much weight as it might in some circumstances given, one,

15     that he must have recognized that the evidence being

16     gathered against him was getting stronger and stronger so he

17     made an effort to help himself by turning himself in.           And

18     the fact that law enforcement invited him to turn himself in

19     before they put law enforcement officers in danger by going

20     out to arrest him makes perfect sense.         Giving an

21     opportunity for self-surrender is always a good option if it

22     can be used rather than sending law enforcement out into the

23     community to execute an arrest where there might be other

24     bystanders around.

25                 But helping himself to get -- by turning himself
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 48 of 52        48


1      in does little to erase the defendant's egregious conduct on

2      January 6th or the dissembling that he engaged in with law

3      enforcement that may have delayed this investigation and,

4      further, the fact that he tried to get rid of incriminating

5      evidence in the case by burying the badge, putting the radio

6      in the dumpster -- these are all factors compounded by his

7      lack of remorse, his continued apparent belief system that

8      animated this awful activity on January 6th that raises

9      concern of risk of continuing dangerousness; this factor

10     also weighs in favor of detention.

11                 Now, turning to the nature and seriousness of the

12     danger to any person in the community posed by this

13     defendant's release -- to my mind, this also weighs in favor

14     of detention.     He was part of this violent assault on the

15     Capitol in which people did lose their lives; disrupted

16     Congress's constitutional task of counting Electoral College

17     votes, obstructed it for hours; terrorized people within the

18     Capitol; but, most significantly, this defendant was not

19     just somebody trying to push his way into the Capitol.          He

20     wasn't just somebody screaming and yelling out on the

21     Capitol grounds.     He appears to have joined in a terrible

22     assault on a police officer who was dragged down into the

23     mob and then stole his property.

24                 Even though there is no evidence at this time that

25     he specifically beat the officer or tasered the officer --
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 49 of 52      49


1      other people in the mob were probably responsible for that;

2      what this defendant did was -- he didn't help the officer.

3      He stole his badge, he stole his radio which was his

4      lifeline to call for help.       His conduct on January 6th was,

5      to put it bluntly, lawless.       His conduct shows a clear

6      disregard for the safety of others and, most especially, the

7      MPD officer who was assaulted.

8                  This enthusiastic participation in the Capitol

9      riot, the assault and theft from an officer who was being

10     beaten by the mob in itself suggests that this defendant

11     poses a threat to others and to the community while on

12     release.    This is not just a suggestion; it is clear and

13     convincing evidence that the government has established

14     here.   And given all of the obstructionist conduct and

15     dissembling that this defendant engaged in with law

16     enforcement over a series of discussions, the Court finds

17     that there is no condition or combination of conditions that

18     will assure his appearance as required and compliance with

19     release conditions given these consistent

20     misrepresentations, lies, and obstructive conduct.

21                 The defense counsel suggests that defendant's lies

22     to law enforcement reflect a scared man engaging in poorly

23     thought-out efforts to hide his conduct rather than what the

24     government suggests, is that it shows he would go to lengths

25     to participate in further acts of violence.          I don't buy the
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 50 of 52       50


1      excuse as the lies to law enforcement were simply poorly

2      thought-out efforts to hide conduct; I don't buy that excuse

3      at all.

4                  This defendant, even the day after what he had

5      seen on January 6th, remains convinced of the rightness of

6      his actions on that day, and that those -- those -- that

7      attitude which animated his conduct on January 6th remains

8      and continues to pose a danger.        It's true he didn't try to

9      evade arrest; but these factors are outweighed by his

10     consistent obfuscation and demonstrates he can't be trusted

11     to abide by conditions of release that the Court might

12     impose.

13                 The defendant's lack of criminal conduct in the

14     two months since the Capitol riot doesn't assuage the

15     concern that he would if the opportunity presented itself

16     again.    If there was another call to arms by a political

17     figure he likes, that he might not again participate in

18     political violence.

19                 The defendant's argument that the government's

20     delay in arresting him is probative of his lack of

21     dangerousness is not compelling in this case for the reasons

22     that I have discussed:      Given the complexity of the

23     investigation concerning law enforcement with voluminous

24     video, tips, other leads to pursue to identify persons in

25     the mob who engaged in activity warranting criminal charges.
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 51 of 52   51


1      Delay in making an arrest maybe, in this case, is very well

2      due to the government's need to investigate and build its

3      case rather than any evaluation of dangerousness; so this

4      factor, too, weighs in favor of detention.

5                  So upon consideration of the proffered evidence

6      presented, the factors set forth in 18 U.S.C. Section

7      3142(g), the Court finds that all four statutory factors

8      weigh heavily in favor of pretrial detention here; and the

9      government has met its burden of establishing that no

10     condition or combination of conditions will reasonably

11     assure the safety of any other person in the community.

12                 The magistrate judge's pretrial detention --

13     pretrial release order is, therefore, reversed.

14                 The government's motion for review and for

15     pretrial detention is granted.

16                 The defendant will be held without bond pending

17     trial.

18                 I will order -- enter an order to transport the

19     defendant to the District of Columbia to be detained pending

20     trial; and I will issue the arrest warrant if the government

21     sends that to me so that arrangements can be made for

22     Mr. Sibick to turn himself in and for the arrest warrant to

23     be executed, and for him to be transported to Washington,

24     D.C.

25                 Is there anything further today from the defense?
     Case 1:21-cr-00291-ABJ Document 13 Filed 03/19/21 Page 52 of 52      52


1                  MR. ANZALONE:    No, Your Honor.     Thank you.

2                  THE COURT:    Anything further from the government?

3                  MS. GARDNER:    No, Your Honor.     Thank you.

4                  THE COURT:    All right.    You are all excused.

5                  (Whereupon, the proceeding concludes, 2:19 p.m.)

6                                    * * * * *

7                                   CERTIFICATE

8                I, ELIZABETH SAINT-LOTH, RPR, FCRR,         do hereby
       certify that the foregoing constitutes a true         and accurate
9      transcript of my stenographic notes, and is a         full, true,
       and complete transcript of the proceedings to         the best of my
10     ability.

11              PLEASE NOTE: This hearing was held via
       videoconference and telephonically in compliance with the
12     COVID-19 pandemic stay-safer-at-home orders and is therefore
       subject to the limitations associated with the use of
13     technology, including but not limited to telephone signal
       interference, static, signal interruptions, and other
14     restrictions and limitations associated with remote court
       reporting via telephone, speakerphone, and/or
15     videoconferencing capabilities.

16              This certificate shall be considered null and void
       if the transcript is disassembled in any manner by any party
17     without authorization of the signatory below.

18

19          Dated this 19th day of March, 2021.

20
            /s/ Elizabeth Saint-Loth, RPR, FCRR
21          Official Court Reporter

22

23

24

25
